FILED
                             NOT FOR PUBLICATION                            JAN 04 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-50118

               Plaintiff - Appellee,             D.C. No. 3:08-cr-03608-LAB

   v.
                                                 MEMORANDUM *
 SALVADOR AVINA-BILLA,

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Southern District of California
                      Larry A. Burns, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Salvador Avina-Billa appeals from the 71-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SZ/Research
States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm.

       Avina-Billa contends that his sentence is unreasonable in light of the fact

that the district court failed to consider certain defendant-specific facts. He also

contends that his sentence is substantively unreasonable. The record reflects that

the district court did not base the sentence on clearly erroneous facts, considered

the 18 U.S.C. § 3553(a) factors, and imposed a sentence that is substantively

reasonable in light of the totality of the circumstances and the § 3553(a) sentencing

factors. See Gall v. United States, 552 U.S. 38, 53-60 (2007); cf. United States v.

Amezcua-Vasquez, 567 F.3d 1050, 1054-58 (9th Cir. 2009).

       AFFIRMED.




SZ/Research                                2                                     09-50118